Exhibit TERMINATION AND RELEASE AGREEMENT This TERMINATION AND RELEASE AGREEMENT, (the "Agreement") is entered into effective as of May 8, 2009 (the "Effective Time") by and between HYBRID DYNAMICS CORPORATION, a Nevada corporation (the "HDC"), GARDEN RISE INVESTMENTS LTD LLC, an Ohio limited liability company (“GRI”) and each person and entity who is a member of GRI, consisting of Birchwood Capital Advisors, Inc., Bella Capital Corporation, Onofrio Pecararo, Howard Rice, Alan Carter and Walter Marano (each a "Terminating Member" and collectively the “Terminating Members”) and Mid-Elm Investments LTD LLC (“Mid-Elm”). RECITALS WHEREAS, the Terminating Members and Mid-Elm are each the owner of a member interest of GRI, and WHEREAS, HDC and GRI desire to effect a termination of the Royalty Agreement dated August 31, 2006 (the “Royalty Agreement”) and entered into by and between HDC and GRI, and WHEREAS, the Terminating Members and Mid-Elm consent to the termination of the Royalty Agreement and desire to terminate any and all rights they have in said Royalty Agreement; and WHERAS, each Terminating Member desires to terminate his or its ownership of and member interest in GRI, and WHEREAS, HDC is willing to issue additional shares of its stock in consideration of the Terminating Members’ consent to termination of the Royalty Agreement and their ownership in GRI. NOW, THEREFORE, for and in consideration of the premises and covenants herein contained, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and confessed, the parties agree as follows: 1.Definitions.For purposes of this Agreement, unless otherwise defined herein, capitalized terms set forth in this Agreement shall have the meaning ascribed to them in this Agreement. 2.Purchase and Sale.Subject to the terms and conditions hereinafter set forth: (a) Royalty Agreement.HDC and GRI each agree to the mutual termination of the Royalty Agreement, and each Terminating Member consents to such termination and agrees that each of their rights, title and interest in and to the Royalty Agreement shall terminate, all of which shall be effective as of the date of this Agreement. 1 (b) Member Interest.Each Terminating Member hereby agrees to surrender and relinquish his or its member interest of GRI, and hereby transfers each such member interest to GRI, and each Terminating Member hereby agrees that all rights, title and interest in and to GRI shall terminate as of the date of this Agreement and be of no further force and effect. 3.
